      Case 1:19-cr-00136-LG-RPM Document 104 Filed 11/16/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

UNITED STATES OF AMERICA

v.                                            CAUSE NO. 1:19CR136-LG-RPM-3

GERALD WAYNE JONES

          ORDER DENYING DEFENDANT’S MOTION TO RECORD
            THE EFFECTS OF COVID-19 ON THE JURY POOL

      BEFORE THE COURT is Defendant Gerald Wayne Jones’s [91] “Motion to

Record the Effects of Covid-19 on the Jury Pool and If Disparate Racial Impact Is

Demonstrated to Bar the Exercise of Peremptory Strikes Against Non-White Venire

Members Or Alternatively Require the Person Using a Peremptory Strike on a

Minority To Give Satisfactory Race Neutral Reason in Accordance with Batson v.

Kentucky.” The Government has filed a response in opposition to the Motion. After

reviewing the submissions of the parties, the record in this matter, and the

applicable law, the Court finds that the Motion should be denied.

                                   DISCUSSION

      Jones and two co-defendants — Sharard Collier and Aaron Conrad Whavers

— were indicted for one count of conspiracy to possess with intent to distribute

methamphetamine and one count of possession with intent to distribute 500 grams

or more of a mixture or substance containing a detectable amount of

methamphetamine. Whavers has since pled guilty to the conspiracy charge, and

Collier has filed a [99] Notice of Intent to Change Plea to Guilty. The case against

Jones is currently set for a telephonic pretrial conference on November 17, 2020.
      Case 1:19-cr-00136-LG-RPM Document 104 Filed 11/16/20 Page 2 of 4




      Jones filed the present Motion arguing that “non-white jurors” are

disproportionately impacted by COVID-19. Therefore, he alleges that the jury panel

at his trial may not represent a fair cross-section of the community as required by

28 U.S.C. § 1861. To remedy this alleged under-representation, Jones asks the

Court “to provide a copy of any document proposed to be sent to prospective jurors

and further to provide an explanation for how jurors will request excuses or

exemptions.” (Def.’s Mot. at 3, ECF No. 91). Jones also requests that the Court

make a record of the name, age, race, gender, and proffered excuse or exemption for

each potential juror requesting an excuse or exemption. (Id.) Jones does not

specifically request a continuance of his trial, but he notes that he would have no

objection to a continuance and would waive his right to a speedy trial “so the overall

prejudicial affect [sic] of COVID-19 on his jury trial will not take place.” (Id. at 4).

Finally, Jones asks the Court “to bar the exercise [of] peremptory strikes against

non-white venire members during jury selection by the Government, or

alternatively if the Government uses strikes on non-white jurors they must give

satisfactory race neutral reasons without the defense showing that race was a

criteria for the exercised peremptory strike.” (Id. at 5).

      “It is the policy of the United States that all litigants in Federal courts

entitled to trial by jury shall have the right to grand and petit juries selected at

random from a fair cross section of the community in the district or division wherein

the court convenes.” 28 U.S.C. § 1861. “The fair-cross-section requirement does not

guarantee ‘juries of any particular composition.’” Paredes v. Quarterman, 574 F.3d



                                           -2-
      Case 1:19-cr-00136-LG-RPM Document 104 Filed 11/16/20 Page 3 of 4




281, 289 (5th Cir. 2009). To establish a prima facie fair cross-section claim a

defendant must show that (1) “the group alleged to be excluded is a distinctive

group in the community,” (2) “the representation of this group in venires from which

juries are selected is not fair and reasonable in relation to the number of such

persons in the community,” and (3) “this underrepresentation is due to systematic

exclusion of the group in the jury-selection process.” Duren v. Missouri, 439 U.S.

357, 364 (1979). “There is systematic exclusion when the underrepresentation is

due to the system of jury selection itself, rather than external forces,” such as a

global pandemic. United States v. Auzenne, No. 2:19-CR-53-KS-MTP, 2020 WL

6065556, at *11 (S.D. Miss. Oct. 14, 2020) (quoting United States v. Rioux, 97 F.3d

648, 658 (2nd Cir. 1996)). Furthermore, since the defendant must demonstrate that

“the underrepresentation was inherent in the particular jury-selection process

utilized,” a defendant cannot establish a prima facie violation by relying solely on

the composition of the jury at his own trial. Timmel v. Phillips, 799 F.2d 1083,

1086-87 (5th Cir. 1986); see also United States v. Olaniyi-Oke, 199 F.3d 767, 773

(5th Cir. 1999).

      Jones cannot make a prima facie showing that the jury panel at his trial will

not constitute a fair cross-section of the community, because he cannot demonstrate

that the alleged “underrepresentation is due to systematic exclusion of the group in

the jury-selection process.” See Duren, 439 U.S. at 364. Jones’s arguments are

based on external forces, not this Court’s system of jury selection. In addition,

Jones cannot rely solely on the composition of the jury panel at his trial, because



                                          -3-
      Case 1:19-cr-00136-LG-RPM Document 104 Filed 11/16/20 Page 4 of 4




“one incidence of a jury venire being disproportionate is not evidence of a

‘systematic’ exclusion.” See Timmel, 799 F.2d at 1087.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that Defendant

Gerald Wayne Jones’s [91] Motion to Record the Effects of Covid-19 on the Jury

Pool is DENIED.

      SO ORDERED AND ADJUDGED this the 16th day of November, 2020.

                                                s/   Louis Guirola, Jr.
                                                LOUIS GUIROLA, JR.
                                                UNITED STATES DISTRICT JUDGE




                                          -4-
